DETAILED ACTION

Election/Restrictions

Newly submitted claim 37 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claim 37 recites particular structures in the method of analyzing the security element which have not been previously searched or considered.   The claim of the incident polarization vector being captured at a second different polarization direction is a special technical feature.  Claim 32 was “specially adapted” for the product of claim 17 and did not provide a burdensome search, thus no restriction between the method and product was made.   Claims 17 and 32 are not inventive for the reasons detailed below, so although they contain similar subject matter, the shared feature is not invention and thus they do not contain the “special technical feature”.    If originally presented, the method claims would have been restricted, as not specially adapted for the use of the product, e.g. the newly claimed use of the incident polarization vector direction and analyzer vector direction are not particularly suitable for the product, as the product could be analyzed in different ways.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 37 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-23, 27, 31-32, and 36, are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004).
In respect to claims 17, 24, and 36, Hoshino et al. disclose a reflective security element for checking in polarized light having a reflective layer 802 and a birefringent layer (liquid crystal) 806 arranged in a structured manner on the reflective layer 802 (0071-0072; Fig. 8C); the birefringent layer acts as a ʎ/4 layer (“quarter-wave plate”) (0071).
Hoshino et al. do not disclose that the reflective layer is a retroreflective layer, however, Hasegawa teaches a similar security element which comprises a reflective layer below a birefringent layer, wherein the reflective layer may be a retroreflective layer (0012).  It would have been obvious to provide the reflective layer taught in Hoshino et al. as a retroreflective layer in view of Hasegawa to provide sharp observation from any specific direction (0048).
Hoshino et al. disclose that the liquid crystal layer has a suitable thickness in order to function as a ʎ/4 layer (see above), but does not explicitly disclose any particular thickness.  However, Giraldo et al. discloses that owing to the strong birefringence of liquid crystals, that liquid crystals acting as a ʎ/4 layer “quarter-wave plate” will typically range from 0.4 – 3.0 µm (0056).  Thus selection of a particular liquid crystal material will generally fall in the thickness range disclosed as a necessity for a ʎ/4 layer acting on visible light ranges.  Furthermore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art as Hoshino et al. further teach that the thickness is largely a function of the material used (and thus the difference in refractions along axes) and the incident light wavelength (0010) [Note: the thickness calculation is described for a half-wave plate (the first two embodiments) however the calculation is the same wherein the only difference is a half-wave retards twice as much.
	In respect to claim 18 and 27, Hoshino et al. further disclose that the birefringent layer forms an outline in the form of characters ABC, which are colorless structureless in unpolarized light (Figs. 9A-9B).
	In respect to claim 19, Hoshino et al. further disclose that individual regions of the birefringent layer may be tweaked to change their optical effects (0021).
In respect to claim 20 and 22-23, Hasegawa further teaches that the retroreflective layer 13 may be comprised of a multi-reflective microprismatic layer or a focusing single-reflective spherical mirror (0076-0081).
In respect to claim 21, Although Hasegawa incorporate references are believed to disclose the particular ranges, the ranges would be obvious to one of ordinary skill in the art. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting known types of retroreflectors to be a particular dimension to best suit their purpose.  Furthermore, the ranges disclosed are extensive and there is no specificity in the Specification.
In respect to claim 31, Hasegawa further teach providing the similar security element on a variety of substrates such as data carriers (0055).  It would have been obvious to provide the security element taught in Hoshino et al. to a data carrier in view of Hawegawa to provide protection/discrimination to any desired protected material such as a data carrier.
In respect to claim 32, Hoshino et al. in view of Hasegawa and Giraldo teach the invention for the reasons stated above. Hoshino et al. further teach using a polarization feature to verify the security element 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004) above, and further in view of Retroreflector (Wikipedia).
Hoshion, Hasegawa, and Giraldo et al. do not disclose a spherical gradient-index lens however, Retroreflector (Wikipedia), teaches a Luneburg lens (the same type claimed and disclosed in the Specification as a spherical gradient-index lens) and modifying the retroreflective spherical lenses taught in Hasegawa to be gradient-index lenses would be obvious in view of Retroreflector (Wikipedia), since “The spherical aberration problem with the spherical cat's eye can be solved in various ways, one being a spherically symmetrical index gradient within the sphere, such as in the Luneburg lens design. Practically, this can be approximated by a concentric sphere system.*”  
*Bernacki, Bruce E.; Anheier, Norman C.; Krishnaswami, Kannan; Cannon, Bret D.; Binkley, K. Brent (2008). "Design and fabrication of efficient miniature retroreflectors for the mid-infrared". SPIE Defense & Security Conference 2008, Infrared Technology and Applications. Proc. SPIE 6940. XXXIV (30).

Claims 25, 28-30, and 34-35, are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 2009/0128772) in view of Hasegawa (US 2014/0240582) and Giraldo et al. (US 2017/0187004) and further in view of Tomkins (US 2014/0232974).
In respect to claims 28-30, Hoshino, Hasegawa, and Giraldo substantially teach the invention, including of a hologram (0019, Hoshion) but not explicitly that it is used as an alignment layer for the liquid crystal layer, however Tomkins teaches providing a liquid crystal sheet 225 above an alignment pattern, wherein the alignment pattern comprises a diffractive element 229 (0048; Fig. 2B); the diffractive elements may from a hologram, including a reflecting surface such as metal (0007). It would have been obvious to provide the structured birefringent layer taught in Hasegawa as a diffractive element (e.g. hologram) in view of Tompkins to provide a greater level of security with combined liquid crystal and holographic effects (0007). Tompkins teaches first depositing the diffractive element (hologram) 901, and then applying the liquid crystal sheet thereover 905 (Fig. 9); the liquid crystal aligns according to the grooves of the diffractive structure, as the grooves propagate through the liquid crystal (0048; Fig. 9). Regardless, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In respect to claim 34, Hoshino, Hasegawa, and Giraldo, teach that the birefringent layer is preferably formed of a liquid-crystal compound (0083), but do not explicitly disclose a nematic liquid crystal, however, Tompkins teaches a similar invention wherein a similar liquid crystal layer forming a birefringent layer may be several types of liquid crystal, including nematic phase (Abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the liquid crystal compound taught in Hasegawa as any known type of liquid crystal, including nematic phase, in view of Tompkins. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selected a type of known liquid crystal used in a birefringent layer.
In respect to claim 35, Tompkins further teach providing the structure as a license plate, or at least to an automobile license plate, thus forming a “license plate” with the claimed subject matter (0113).

Response to Arguments

Applicant's arguments filed 05/27/22 have been fully considered but they are not persuasive.
The applicant contends that it would not be obvious to modify Hoshino with Hasegawa, because “[i]n view of the teachings of Hoshino concerning an intentionally delicate display for preventing copying and authentication using predetermined measurements and standards, one skilled in the art of security elements would clearly resist substantive modifications of the features of Hoshino and would expect the same to frustrate the intended features of its embodiments”, which is not persuasive.  Hoshino teaches providing a retroreflective background to “provide sharp observation from any specific direction” which in no way would “frustrate” the “delicate display” of Hoshino.  Rather, the provision of viewing in reflection from more directions provides clear incentive in viewing a delicate display.   Hoshino only uses the word “delicate” appears to simply be drawn to the optional modification of the thickness of the liquid crystal, at least in regions, to provide different retardation, and thus, provide different gradation of light/darkness. 
The applicant further argues that “Hoshino does not include a patterned birefringent product as defined by Hasegawa…and does not consider any problems presented by environmental light”, and the Examiner fully cedes that the patterned birefringent products are slightly different, however, in no way does this difference teach away from providing a “sharp observation from any specific direction”.  The applicant contends that in the present application “the combination of a structured birefringent ʎ/4 layer with a retroreflective layer offers the decisive advantage that the optical anisotropy of the birefringent layer can be easily interrogated from a greater distance of several meters or even several tens of meters” and that “there is no similar teaching or consideration in the cited prior art, and one skilled in the art could not be led to the proposed combination absent the benefit of the current application”.  The Examiner respectfully disagrees.  
First, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The differences that would otherwise be obvious would be to provide sharp observation from any specific direction.  
Second, one of ordinary skill would realize that providing sharp observation from any specific direction would simultaneously and inherently allow the birefringent layer to be “interrogated from a greater distance”, since providing sharp observation from any direction obviates the need to observe within a narrow perpendicular viewing angle.   One of ordinary skill will readily appreciate that attempting to observe “interrogate” the birefringent layer from increasing distances within a narrow viewing angle will become increasingly difficult.  Thus, widening the viewing angle to any specific direction will provide for easy identification from larger distances. 
All other arguments are drawn to the alleged deficiencies in Hoshino in view of Hasegawa, above, and thus are also not persuasive. 
The affidavit by the inventor supporting the arguments above has been fully considered, but is not persuasive. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637